Title: To James Madison from John Gavino, 14 September 1801
From: Gavino, John
To: Madison, James


					
						No: 71
						Sir
						Gibraltar 14th: September 1801
					
					I now beg leave to inclose you duplicate of my lasts 

No: 69 & 70 also what wrote Capn: Barron the 8. Ulto: to 

which referr.  Capn: Barron of the Philada: has a Deal of Merit 

in keeping the two Tripolin Cruisers so closely blockd up, 

which occasiond fresh Desertions among the remaining Crews. 

 In Consequence the Tripoly Admiral got leave to halt his two 

Vessels in the Mole, where they Struck Yards Topmasts &ca: 

and about 20 Men is all that remains in the two Vessels.  The 

Admiral with 8 others chiefly officers went Passengers for 

Malta in order to get to Tripoly.  Had they not met so imediate 

a check by the arrival of the frigates must have done great 

Damage.  It is still apprehended if the Capn: of the Brig finds 

a good opportunity will take her over to Tetuan where he may 

recruit a Crew out of the Men that were sent round.  He went 

for thence some days ago and is return’d.
					I now inclose you Copy of a Letter recd. from Consul 

Cathcart dated 11th: May last agreeable to his request.
					On the 29th. Ulto. the Essex went past to the 

Westward with 26 Sail of our Merchant Vessels.  After seeing 

them out of the Gutt she Calld in here next day for Provisions 

having only for 8 days, but none arrived or to be purchased 

here, she went out on the 31st: in quest of the Philada: to the 

East for a supply but could not fall in with her; the Essex on 

the 3d: Inst: was off Alguesiras and went to the West.  Said 

Evening the Philada: came in when I informed Capn: Barron of 

what was passing with the Essex when he went in quest of her 

& on the 5th: they both went to the East, and have since 

been in Tetuan Bay.
					Admiral Pool arrived from England off Cadiz with Six 

Sail the Line to reinforce that Squadron, & four of those that 

were on the Station returns to England, so that  Sail the 

Line will remain off Cadiz.
					I have a Letter from Commodor Dale dated at Malta 

19th: Ulto: wherein he hands me the agreeable Account of Mr: 

Steritt in the Schooner Enterprize having fallen in off that 

Island with a Tripolin Cruiser of 14 Gunns & 80 Men which he 

took after an Action of 3 hours.  He Killd 20 & wounded 30 of 

their Men, but not one hurt in the Enterprize; at that time 

there was no accounts of the Beys Cruisers having taken any 

of our Mercht: Vessels.  Said Gentn: say she Expects to be 

here the begining of next Month for Provisions.
					Three of our Merchant Vessels were sent in by the 

fleet off Cadiz & one stopd at an anchor in this Bay for 

adjudication ⅌ Inclosed List.
					In the Course of Explaining the Interrogation or 

Declaration in preparatory to a Spanish Passenger taken on 

board the Charlott, there was some assertions inserted which 

I thought it my Duty to Explain to the Deponant, when he 

insisted on their being taken out as Contrary to his meaning.  

This brought on some altercation between me & the Kings 

Fiscal of the Vice Ady: Court, who is also Proctor for the 

Captors, and in General is the Interrogator in Preparatory.  He 

at last took them out in one Place when the Spaniard Signd & 

Swore thereto.  I immediately after took up said Interrogation 

or Examination and found some Expressions nearly to same 

purpose still Existed at the Conclusion of the Interrogation 

which I informed the Spaniard of, when he as well as myself 

insisted as aforesaid on their being also taken out as Contrary 

to his meaning, but said Fiscal & Proctor would not do it.  This 

Occasiond my making a Declaration and Protest before Mr: 

Willm: Toye, the only Notary Publick in the Place of note (we 

have no Lawyers or Councilers here) of the Facts to serve in 

the Event of an appeal, and yet some servd on the Acting 

Judge of the Vice Admy: Court, who shortly after returnd 

same to the Notary saying would not admit it.
					At same time I stated therein that I did not Conceive 

that the Kings Fiscal, who is also Proctor for the Captors was a 

proper officer thro’ whose Intervention the Interrogatories or 

Examination in preparatory should be taken but that of the 

Judge, Register, or some other Indifferent officer of the Court 

Protesting the Proceedings & those whom it might Concern.  I 

have now to observe that notwithstanding what past said 

Fiscal and Proctor Continues to Interrogate in Preparatory the 

Commanders &ca: of our Vessels brought in for adjudication, 

and as he is the Prosecutor in the Causes I conceive some 

order should be obtaind from the British Court to put a stop 

thereto, as no Steps here are of avail.  This I have also 

mentiond to Samuel Williams Esqr. our Consul in London to be 

laid before our Minister.  The Fiscal & Proctor in consequence 

of Mr: Toye having taken my Declaration on the Business has 

sujested to him that his writings in his Court will not be 

attended to unless he is sanctiond to act in this Garrison by 

the Governor  as said Mr: Toye is of great use to the Consuls 

in the Execution of the business of their offices. Represented it 

to the Governor who in answer has referrd the business to the 

Minister of State in London, on which point I have also 

adressd Mr: Williams, as has the Danish Consul his Envoy.  I 

have the honor to be Sir Your most obedt: & most hl: Servt:
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
